Citation Nr: 0024151	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1945 to October 
1947 and July 1950 to February 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  



REMAND

The veteran's service-connected disability is the residuals 
of gastrectomy with gastro-jejunostomy for duodenal ulcer 
disease, evaluated at 60 percent disabling.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  

In reaching its determination in this case, the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm.  38 C.F.R. §§ 4.1, 4.15 
(1999).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Moreover, there is no 
statute or regulation which requires VA to conduct a job 
market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (1999).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (1999).  

According to the veteran, he was employed from June 1959 
until his retirement in March 1991.  In his April 1999 VA 
Form 9, he indicated that he had been in poor health when he 
retired in 1991 because they offered him a retirement package 
that was "too good to refuse."  The RO has requested 
information regarding the veteran's employment, but, in a May 
1998 handwritten note, a payroll employee indicated that 
there was no record of the veteran's employment.  

The medical evidence in this case shows that the veteran 
underwent a near total gastrectomy with Roux-en-Y 
gastrojejunostomy and jejunostomy in April 1996.  
Preoperative and postoperative diagnoses were that of 
carcinoma of the stomach occurring in the gastric remnant 
status-post subtotal gastrectomy 20 years for benign ulcer 
disease.  

The veteran was afforded a VA examination in October 1996.  
The veteran reported that he began experiencing severe 
abdominal pain in the fall and early winter of 1995.  The 
veteran also indicated that he suffered a stroke in February 
1996.  The veteran thereafter developed starry stools while 
on Coumadin.  The Coumadin was discontinued and the veteran 
underwent an endoscopy and colonoscopy and was told he had 
stomach cancer.  Thereafter, the veteran underwent a near 
carotid endarterectomy and a near total gastrectomy for 
carcinoma within the gastric remnant.  The diagnosis was that 
of status post subtotal gastrectomy with Billroth II, 1954 
for duodenal ulcer disease; and adenocarcinoma of the gastric 
remnant, status post near total gastrectomy with Roux-en-Y 
gastrojejunostomy and jejunostomy in April 1996.   

In June 1997, the veteran was admitted to a VA hospital with 
right upper quadrant pain.  The veteran was diagnosed with 
acute cholecystitis and underwent an open cholecystectomy.  

In this case, the Board notes that the medical evidence is 
insufficient to determine whether the veteran is unemployable 
by reason of his service-connected disability alone.  As 
such, further evaluation is necessary.  The veteran should be 
reexamined to determine the current nature and extent of his 
service-connected gastrointestinal disability.  The examiner 
should opine as to the likelihood that the veteran's service-
connected disability alone precludes substantially gainful 
employment.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1999).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file copies of all VA clinical 
records documenting treatment rendered 
the veteran for his service-connected 
disability since 1997.  

2.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file employment/retirement records 
of the veteran from his former employer.  
The RO should inform the veteran that he 
may submit copies of such records in 
support of his claim.  

3.  The veteran then should be afforded a 
complete VA examination to determine the 
current severity of the service-connected 
gastrointestinal disability.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the examiner 
prior to the examination.  All special 
studies and tests, including x-rays, 
should be undertaken.  The examiner 
should be asked to provide detailed 
findings of the current manifestations of 
the service-connected disorder.  The 
examiner then should offer a medical 
opinion as to the extent to which the 
service-connected gastrointestinal 
disability results in impairment of his 
ability to perform substantially gainful 
employment consistent with his level of 
education and his occupational 
experience.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any action taken is adverse to the 
veteran, he and his attorney should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and should be given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




